         Case 1:20-mj-09622-UA Document 4 Filed 09/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                 :
                                               UNSEALING ORDER
            -v.-                         :
                                               20 Mag. 9622
RANDY CRAIG LEVINE,                      :
     a/k/a “Viktor Lapin,”
     a/k/a "Andre Santiago Santos        :
            Galindo,”
     a/k/a “Alexander Martinez           :
            Lavrov,”
     a/k/a “Alexander Kozlov,”           :
     a/k/a “Hristo Danielov
            Marinov,” and                :

PHILIP REICHENTHAL,                      :

                    Defendants.    :
- - - - - - - - - - - - - - - - - -x


            Upon application of the United States of America, by

and through Assistant United States Attorney Jordan Estes, it is

hereby ORDERED that the Complaint 20 Mag. 9622, which was filed

under seal on September 10, 2020, be and hereby is unsealed.


SO ORDERED.

Dated:      New York, New York
            September 14, 2020




                                         _______________________________
                                         HONORABLE KATHARINE PARKER
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF NEW YORK
                                                           09/14/2020
